The plaintiffs' grievance is an alleged error in the action of the defendants, assessors, in valuing for taxation certain corporate property in the city. It is correctly claimed by the plaintiffs and asserted by the defendants that the acts complained of were judicial. Hagar v. District,111 U.S. 701, 710; Edes v. Boardman, 58 N.H. 580.
There is no constitutional right to a jury trial upon questions of value arising upon tax assessments, because the practice was otherwise at the adoption of the constitution. Boody v. Watson, 64 N.H. 162, 166; Cocheco Mfg. Co. v. Strafford, 51 N.H. 455, 458. Hence the determination of this question is constitutionally placed by the legislature with a tribunal without a jury. Section 1, chapter 58, Public Statutes, made the defendants a constitutional tribunal to determine for taxation purposes the value of the property in question. Whether the jurisdiction of the superior court upon this question should be original, appellate, or superintending, is a legislative question. Boody v. Watson, 64 N.H. 162, 176. Upon a petition in abatement brought in conformity to the statute, which is in substance an appeal, the court has appellate jurisdiction under which all questions both of law and fact are open for revision. Edes v. Boardman, 58 N.H. 580.
For reasons considered by the legislature sufficient, and which are not material here, though many of great weight are readily perceived, no appeal has been given to the public upon the question of individual assessments. The court therefore has no appellate jurisdiction under which to entertain the petition. As the court has neither original nor appellate jurisdiction of the question of assessment values, as raised in this case, the jurisdiction, *Page 157 
if it exists, must be found in the power of "general superintendence." P. S., c. 204, s. 2.
The form of the process required for the exercise of this power is not material. "The question of form of action is not considered when it is of no practical consequence and time spent upon it would be wasted. . . . In this case such technicalities are useless, and no time is to be wasted upon the inconvenient peculiarities of writs that cannot suppress or derange the best inventible procedure. . . . A judgment of a lower court that is reversible here on a common-law writ may be reversed here on a petition. . . . A statement of the error, as the ground of complaint and cause of action, is required in the petition by the essential rules of common-law pleading, for the ascertainment of the precise point in controversy and the production of distinct issues of law and fact. On a sufficient petition, the question is whether there is an error correctible by the superintending power, and not whether . . . it is correctible on writ of error, writ of false judgment, certiorari, mandamus, audita querela, or prohibition." Boody v. Watson, 64 N.H. 162, 172, 173.
The petition alleges the value of the corporate property at a certain sum, and then alleges the appraisal of it at a less sum by the assessors. The fundamental question upon the demurrer therefore is whether the error so alleged is correctible under the superintending power. "What errors are correctible in the superintending jurisdiction is determined by common-law principles and statutory provisions applicable in each case. In some of the authorities, confusion arises from loose and ambiguous definitions. A decision of a question of fact is described as an exercise of discretion; an exercise of judgment is spoken of when the meaning is that the question on which the judgment is exercised is not one of law; and the superintending power is said to be restricted to ministerial as distinguished from judicial error, when the distinction intended is the difference between a question of law and a question of fact. The common law does not give a universal right of appeal from inferior courts for the mere purpose of granting a new trial of issues of fact. The superintending power is generally limited to such matters of law and fact as must be tried and decided in order to correct errors of law. When the legislature intend a court's decision of questions of fact shall be revisable by another tribunal on a new trial of the whole case, whether there is error of law or not, an appeal is ordinarily provided." Boody v. Watson, supra, authorities cited p. 186. "When no appeal is provided from the decision of the 'constituted' tribunal on questions of fact properly before it, the inference is that the legislature intended that the decision should be final." Attorney-General v. Sands, *Page 158 68 N.H. 54, 55. The power to revise the facts, given by a limited appeal from tax appraisals, is additional evidence of an intention that findings of fact should not be revisable in cases to which the right of appeal given does not extend.
The petition does not allege that the assessors omitted to appraise any of the taxable property of the corporations named, or that their property was fraudulently assessed at so low a rate as to amount in law to no assessment at all. See State Board Equalization v. People (Ill.),61 N.E. Rep. 339, 341. There is no allegation that the assessment made does not represent the fair exercise of the assessors' appraising judgment. The sole question that would be raised by a traverse of the allegations of the petition would be whether the value of the property in question is what the plaintiffs say it is or what the assessors have determined it to be. This is a question of fact. Cocheco Mfg. Co. v. Strafford, 51 N.H. 455, 459. No authority being found at common law and none having been conferred by statute, by express terms or reasonable implication, for a revision of the fact found by the tribunal to which its determination has been constitutionally committed, the bare allegation that such finding is wrong does not assert an error correctible by the superintending power. "The fair exercise of the defendants' appraising judgment was not controllable except on appeal." Boody v. Watson, 64 N.H. 162, 187. The plaintiffs' right to an appraisal of all taxable property at its true value is merely the right to have such appraisal made by the fair exercise of the judgment of a duly constituted tribunal. Whether the superior court should or should not be authorized to make or revise such appraisal, is, as already suggested, purely legislative question which, by absence of action and fair intendment from action taken, the legislature has determined against the plaintiffs' present contention.
A wrong being merely the infringement of a right (1 Bl. Com. *122), where there is no right there can be no wrong, and the question of the existence of a remedy does not arise. The appraisal of property for taxation, in its relation to the present case, is merely one of a large class of cases in which the decision of facts has been committed to a tribunal other than the highest courts of the state for final adjudication. Boody v. Watson,64 N.H. 162, 198; Doughty v. Little, 61 N.H. 365, 368.
It is suggested that the undervaluation alleged may have been produced by an erroneous rule of law. Whether justice requires the allowance of amendments alleging facts sufficient to raise this claim, or asserting any other ground which will make the petition sufficient, will be determined by the superior court. As the petition now stands, to overrule the demurrer would commit to the *Page 159 
superior court the trial of facts which that court has not jurisdiction to determine. The order sustaining the demurrer was therefore correct, and the exception must be overruled.
Whether the plaintiff Wagner pays a property tax, or a poll tax merely, or both, an adequate remedy for his private injury of overtaxation is furnished in either case by a petition for abatement. P. S., c. 59, s. 11; Locke v. Pittsfield, 63 N.H. 122; Edes v. Boardman, 58 N.H. 580. If the statute ran against that remedy before the commencement of this suit, this suit cannot be maintained merely for the purpose of evading the statute. As the injury claimed is public rather than private, if the objection as to parties is insisted upon it can be obviated by making the state or attorney-general plaintiff. Boody v. Watson, 64 N.H. 162, 174.
It is also objected that the suit was not seasonably brought. It is manifest that if upon any state of facts the plaintiffs are entitled to remedial action, considerations of public convenience require that such action should be prompt and the application made therefor as early as reasonably possible. In Boody v. Watson, 63 N.H. 320, application was made to the court in June for the correction of an error alleged to have been made in the assessment of the preceding April. This application to the next term of court at the earliest opportunity was seasonable. Boody v. Watson,64 N.H. 162, 189. It does not appear when in the case now before us the appraisal was made or the petition filed. If it was brought the earliest practicable opportunity after the facts as to the appraisal could have been discovered by reasonable diligence, it was seasonably brought. Any unnecessary or unexplained delay in bringing the petition, in view of the character of the proceeding and the relief asked, would be fatal to its maintenance. Chamberlain v. Lyndeborough, 64 N.H. 563.
A taxpayer's abatement petition under the statute must be brought within nine months after notice of the tax. By analogy to this provision, it would seem that, upon any state of facts, the present petition, if brought more than nine months after knowledge of the appraisal could have reasonably been obtained, was not seasonably commenced. This question is not raised by the demurrer. The point has been argued, however; and as it may be fatal to the prosecution of the petition, even if amended, this suggestion is made.
Exception overruled.
CHASE, J., did not sit: the others concurred. *Page 160